DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/12/2021 has been entered.  Applicant amended claims 1, 8, and 25 in the amendment.  Claims 6, 10, 11, 21-24, 27, 29-43 are cancelled.
Claims 1-5, 7-9, 12-20, 25-26, and 28 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-9, 12-20, 25-26, and 28 filed on 10/12/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25the third apparatus" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7- 9, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine et al. (US 2003/0115279 A1), hereinafter Quine, in view of Wang et al. (US 2019/0110323 A1), hereinafter Wang.
Regarding claim 1, Quine discloses 
An apparatus (originating computer 12, FIG. 4) comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via communication circuitry of the apparatus, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:
	sending, to a second apparatus (combined e-mail forwarding/correction system 400, FIG. 4), a first message comprising a first identifier (an educated guess of the recipient’s e-mail address) for a third apparatus (target computer 32, FIG. 4) to enable the third apparatus to receive the first message (page 6, [0064]: when an email originator computer desires to transmit a message to a target computer having either what is thought as known e-mail or an educated guess of the recipient’s e-mail address; page 6, [0065]: the sender then forwards the e-mail message to the combined e-mail forwarding and correction system; page 7, [0071]: the sender chooses to submit the message to the system prior to sending it);
 	receiving, from the second apparatus, a second message comprising a second identifier (closest match) of the third apparatus (page 7, [0068]: a message is sent to the originator indicating the closest match that have been determined; page 7, [0070]: when the originator receives this e-mail message suggested the closest match alternative e-mail address); and
	sending, to the third apparatus, a third message comprising Recipient ID Assistance Info, wherein the Recipient ID Assistance Info comprises at least the second identifier and the Recipient ID Assistance Info is used to route the message to the third apparatus (page 7, [0070]: the sender retransmits the once undeliverable e-mail message to the closest match e-mail address).

Quine does not explicitly disclose 
the second identifier comprises at least one of a 5G Globally Unique Identifier (5G-GUTI), parts of a 5G-GUTI, or a hashed version of at least a part of a 5G-GUTI;
the Recipient ID Assistance Info is used by the second apparatus to route the message.

However, Wang discloses 
the second identifier comprises at least one of a 5G Globally Unique Identifier (5G-GUTI), parts of a 5G-GUTI, or a hashed version of at least a part of a 5G-GUTI (page 10, [0238]: the temporary identifier (GUTI) allocated to the UE in 5G environment);
.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Wang to Quine in order to achieve the features because Quine discloses transmit message with e-mail address (page 7, [0070]) and Wang further suggests transmit message with GUTI (page 10, [0238]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Quine system in order to allow the system to implement in other environment.

Regarding claim 2, Quine and Wang disclose the apparatus as described in claim 1.  Quine further discloses  
the apparatus comprises at least one of a user equipment (UE), a wireless communications device, a computing device (originating computer 12, FIG. 4), a smartphone, or a gateway.

Regarding claim 3, Quine and Wang disclose the apparatus as described in claim 1.  Quine further discloses 
the second apparatus comprises a network function (combined email forwarding/correction system 400, FIG. 4).

Regarding claim 5, Quine and Wang disclose the apparatus as described in claim 1.  Quine further discloses 
the third apparatus comprises at least one of a user equipment (UE) (target computer 12, FIG. 4) or an Internet of Things (IoT) server.

Regarding claim 7, Quine and Wang disclose the apparatus as described in claim 1.  Quine further discloses 
the first identifier comprises an external public identifier of the third apparatus (page 6, [0064]: known e-mail address or educated guess of the recipient’s e-mail address).

Regarding claim 8, Quine and Wang disclose the apparatus as described in claim 1.  Quine and Wang further disclose 
the second identifier comprises at least one of a 5G Temporary Mobile Subscriber Identity (5G-TMSI), or a hashed version of a 5G Temporary Mobile Subscriber Identity (5G-TMSI) (page , [0146]: a packet temporary mobile subscriber identity (P-TMSI) has been allocated to the UE).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Quine and Wang disclose the apparatus as described in claim 1.  Quine further discloses 
the second message further comprises an acknowledgment message (page 7, [0068]: a message is sent to the originator indicating the closest match that have been determined; page 7, [0070]: when the originator receives this e-mail message suggested the closest match alternative e-mail address; page 7, [0075]: the suggestion can be transmitted to the original sender).

Regarding claim 25, the limitations of claim 25 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.

Regarding claim 28, the limitations of claim 28 are rejected in the analysis of claim 5 above and these claims are rejected on that basis.		

Claims 4, 15, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, and further in view of Kim et al. (US 2019/0007992 A1), hereinafter Kim.
Regarding claim 4, Quine and Wang disclose the apparatus as described in claim 3.  Quine and Wang do not explicitly disclose 
the network function comprises an access and management function (AMF).

However, Kim discloses
the network function comprises an access and management function (AMF) (page 6, [0151]: the AMF device assigns, to the UE, a single 5G-GUTI that is used over the 3GPP access and the non-3GPP access of the same PLUN).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Kim to Quine and Wang in order to achieve the features because Quine and Wang disclose user communicates with combined e-mail forwarding/correction system for corrected identifier (Quine: page 6, [0065]) and Kim further suggests AMF assigns identifier to UE (page 6, [0151]).


Regarding claim 15, Quine and Wang disclose the apparatus as described in claim 1.  Quine and Wang do not explicitly disclose 
sending, to the second apparatus, a fifth message comprising a group identifier for a group of apparatuses.

However, Kim discloses 
sending, to the second apparatus, a fifth message comprising a group identifier for a group of apparatuses (page 7, [0157]: the UE sends a globally unique AMF identifier (GUAMI) obtained over the 3GPP access to the N3IWF, which uses the received GUAMI to select the same AMF device as the 3GPP access).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Kim to Quine and Wang in order to achieve the features because Quine and Wang disclose user sends e-mail address associated with message to combined e-mail forwarding/correction system (Quine: page 7, [0071]) and Kim further suggests UE sends GUAMI to a function (page 7, [0157]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Kim in the Quine and Wang system in order to uniquely identify an entity.

Regarding claim 16, Quine, Wang, and Kim disclose the apparatus as described in claim 15.  Kim further discloses 
the group identifier comprises a globally unique AMF identifier (GUAMI) (page 7, [0157]: the UE sends a globally unique AMF identifier (GUAMI) obtained over the 3GPP access to the N3IWF).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Regarding claim 26, the limitations of claim 26 are rejected in the analysis of claims 3 and 4 above and this claim is rejected on that basis.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, and further in view of Vikberg et al. (US 2011/0009113 A1), hereinafter Vikberg.
Regarding claim 12, Quine and Wang disclose the apparatus as described in claim 1.  Quine further discloses 
receiving, from the second apparatus, a fourth message indicating that the identifier has changed (page 7, [0068]: send a message to the originator indicating the closest match that have been determined; closest match corresponds to the identifier has changed).

Quine and Wang do not explicitly disclose 
	the second identifier has changed.

However, Vikberg discloses 
receiving, from the second apparatus, a fourth message indicating that the second identifier has changed (page 6, [0064]: the network sends a new TMSI and the associated LAI to the MS/UE).


	One of ordinary skill in the art would be motivated to utilize the teachings of Vikberg in the Quine and Wang system in order to provide up-to-date or most relevant identifier to user.

Regarding claim 13, Quine, Wang, and Vikberg disclose the apparatus as described in claim 12.  Quine, Wang, and Vikberg further disclose 
the fourth message comprises a non-access stratum notification (Vikberg: page 7, [0076]: receives a NAS message from the UE).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

Regarding claim 14, Quine, Wang, and Vikberg disclose the apparatus as described in claim 12.  Quine, Wang, and Vikberg further disclose
the fourth message is based on a location change of the third apparatus (Vikberg: page 6, [0065]: location updating procedure: in this case, the network sends a new TMSI and the associated LAI to the MS/UE using the location updating accept message).  Therefore, the limitations of claim 14 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, and further in view of Jin et al. (US 11,051,224 B2), hereinafter Jin.
Regarding claim 17, Quine and Wang disclose the apparatus as described in claim 1.  Quine and Wang do not explicitly disclose 
a protocol data unit (PDU) session is established prior to sending the first message.

However, Jin discloses 
a protocol data unit (PDU) session is established prior to sending the first message (Col. 2, line 62 – Col. 3, line 3: before receiving, by the UE, a first message, the method includes sending, by the UE, second information to a first core network entity in a process of establishing a PDN connection in the first communication system, where the second information is sued to indicate an SSC mode of a PDU session corresponding to the PDN connection in the second communications system).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Jin to Quine and Wang in order to achieve the features because Quine and Wang disclose user communicates with target computer (Quine: page 7, [0070]) and Jin further suggests establish a connection before sending a message (Col. 2, line 62-Col. 3, line 3).
	One of ordinary skill in the art would be motivated to utilize the teachings of Jin in the Quine and Wang system in order to ensure the connection remain established until the communication is completed between devices.

Regarding claim 18, Quine, Wang, and Jin disclose the apparatus as described in claim 17.  Quine, Wang, and Jin further disclose 
the third apparatus is identified as a session endpoint in the PDU session establishment procedure (Jin: Col. 2, line 62 – Col. 3, line 3: before receiving, by the UE, a first message, the method includes sending, by the UE, second information to a first core network entity in a process of establishing a PDN connection in the first communication system, where the second information is sued .  Therefore, the limitations of claim 18 are rejected in the analysis of claim 17 above, and the claim is rejected on that basis.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, and further in view of Majeti et al. (US 2013/0339477 A1), hereinafter Majeti.
Regarding claim 19, Quine and Wang disclose the apparatus as described in claim 1.  Quine and Wang do not explicitly disclose 
the first message further comprises an acknowledgement preference.

However, Majeti discloses 
the first message further comprises an acknowledgement preference (page 13, [0098]: a user receives an email or HTTP message using a first communication device that includes a request for an acknowledgment receipt).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Majeti to Quine and Wang in order to achieve the features because Quine and Wang disclose user sends email to a target device (Quine: page 7, [0070]) and Majeti further suggests email includes a request for an acknowledgment receipt (page 13, [0098]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Majeti in the Quine and Wang system in order to save resource and notify the originator the recipient received the email.

Regarding claim 20, Quine and Wang disclose the apparatus as described in claim 1.  Quine and Wang do not explicitly disclose
the third message further comprises an acknowledgement preference.

However, Majeti discloses 
the third message further comprises an acknowledgement preference (page 13, [0098]: a user receives an email or HTTP message using a first communication device that includes a request for an acknowledgment receipt).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Majeti to Quine and Wang in order to achieve the features because Quine and Wang disclose user sends email to a target device (Quine: page 7, [0070]) and Majeti further suggests email includes a request for an acknowledgment receipt (page 13, [0098]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Majeti in the Quine and Wang system in order to save resource and notify the originator the recipient received the email.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (US 2021/0076301 A1).  Send a request message to the AMF, where the request message includes the identification information of the UE and the temporary identifier information of the 5G-RG and is used by the UE to request to access the core network ([0161]).
Park et al. (US 2020/0413241 A1).  UE receives a new 5G-GUTI in the configuration update command message ([0261]).
Wu et al. (US 2012/0122459 A1).  The new MSC returns a Location Update Accept message to the UE, the Location Update Accept message includes a new allocated temporary mobile station .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
01/07/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447